 
EXECUTION VERSION
FACILITIES AGREEMENT
DATED 15 August, 2014
between SEAMAP PTE LTD as Company - and - MITCHAM INDUSTRIES, INC. as Guarantor
- and -
THE HONGKONG AND SHANGHAI BANKING CORPORATION LIMITED as Lender

relating to credit facilities
in the aggregate of US$15,000,000

1

CONTENTS

Clauses Page

     
THIS AGREEMENT is dated
BETWEEN:
  , 2014





(1)   SEAMAP PTE LTD (Singapore company registration no. 198703191M), having its
registered office at 51 Changi North Crescent, Singapore 499626 (the Company);



(2)   MITCHAM INDUSTRIES, INC., a company incorporated under the laws of Texas,
United States of America, having its registered address at 8141 Highway 75
South, Huntsville, Texas 77340 (the Guarantor); and



(3)   THE HONGKONG AND SHANGHAI BANKING CORPORATION LIMITED having its
registered address at 21 Collyer Quay, #14-01, HSBC Building, Singapore 049320
as lender (the Lender).

IT IS AGREED as follows:



1.   INTERPRETATION

      1.1   Definitions    
In this Agreement:
   
Account means:



  (a)   the operating accounts in the name of the Company with the Lender with
account number 260-866728-178;



  (b)   the operating accounts in the name of the Company with the Lender with
account number 052-137783-001, or



  (c)   any other account (with that or another office of the Lender or with a
bank or financial institution other than the Lender) which is designated by the
Lender as an Account for the purposes of this Agreement.

Adjusted Shareholder’s Equity means at any time the aggregate of the amounts
paid up or credited as paid up on the issued ordinary share capital of the
Company and the amount standing to the credit of the reserves of the Company,
including any net loans (non-trade) due to shareholder(s) or related party(ies)
and any amount credited to the share premium account, as reflected in the
Company’s most recent financial statements delivered to the Lender in accordance
with Clause 17.1, but deducting:



  (a)   any debit balance on the profit and loss account of the Company;



  (b)   (to the extent included) any provision for deferred taxation;



  (c)   (to the extent included) any amounts arising from an upward revaluation
of assets made at any time; and



  (d)   any amount in respect of any dividend or distribution declared,
recommended or made by the Company and to the extent such distribution is not
provided for in the most recent financial statements,

and so that no amount shall be included or excluded more than once.

Affiliate means a Subsidiary or a Holding Company of a person or any other
Subsidiary of that Holding Company.

Availability Period means the period from and including the date of this
Agreement to and including:



  (a)   in respect of the Term Loan, 31 August 2014; and



  (b)   in respect of a Short Term Revolving Loan or a Banker’s Guarantee under
the Banker’s Guarantee Facilities, the Final Maturity Date (unless the relevant
Facility has been varied or cancelled by the Lender pursuant to Clause 2.5),

or such other date as may be agreed between the Company and the Lender.

Banker’s Guarantee means a banker’s guarantee in form and substance to be agreed
by the Lender.

Banker’s Guarantee Facility means Banker’s Guarantee Facility 1 or Banker’s
Guarantee Facility 2, as the context so requires.

Banker’s Guarantee Facility 1 means the banker’s guarantee facility made
available under this Agreement as set out in Clause 2.3.

Banker’s Guarantee Facility 2 means the banker’s guarantee facility made
available under this Agreement as set out in Clause 2.4.

BGF Limit means BGF Limit 1 or BGF Limit 2, as the context so requires.

BGF Limit 1 has the meaning ascribed to it in Clause 2.3.

BGF Limit 2 has the meaning ascribed to it in Clause 2.4.

Borrowings means, at any time, the outstanding principal, capital or nominal
amount and any fixed or minimum premium payable on prepayment or redemption of
any indebtedness for or in respect of Financial Indebtedness (other than in
respect of paragraph (h) of that definition) and any amount raised by the issue
of redeemable shares which are redeemable before the Final Maturity Date.

Break Costs means the amount (if any) which the Lender is entitled to receive
under Clause 23.3 (Break Costs) as compensation if any part of a Loan or overdue
amount is repaid or prepaid.

Business Day means a day (other than a Saturday, Sunday or a gazetted public
holiday) on which banks are open for general business in Singapore and in any
relevant financial centre for the currency and transaction involved.

Debenture means a deed creating security over all the assets of the Company
dated on or about the date of this Agreement in favour of the Lender.

Debt means the current portion of the aggregate amount of:



  (a)   all obligations of the Company for or in respect of Borrowings; and



  (b)   Finance Charges,

as reflected in the Company’s most recent financial statements delivered to the
Lender in accordance with Clause 17.1.

Default means:



  (a)   an Event of Default; or



  (b)   an event which would be (with the expiry of a grace period, the giving
of notice or the making of any determination under the Finance Documents or any
combination of them) an Event of Default.

EBITDA means the operating profits of the Company before taxation at any time:



  (a)   before deducting any Finance Charges;



  (b)   before taking in account any items treated as exceptional or
extraordinary items; and



  (c)   before deducting any amount attributable to amortisation of goodwill and
other intangible assets or depreciation of tangible assets,

in each case, to the extent added, deducted or taken into account, as the case
may be, for the purposes of determining the profits of the Company from ordinary
activities before taxation, as reflected in the Company’s most recent financial
statements delivered to the Lender in accordance with Clause 17.1.

Event of Default means an event or circumstance specified as such in Clause 20
(Default).

Facility means a credit facility made available under this Agreement.

Facility Office means the office(s) through which the Lender will perform its
obligations under this Agreement.

Final Maturity Date means the date falling 36 months after the Utilisation Date
in respect of the Term Loan.

Finance Charges means, at any time, the aggregate amount of interest,
commission, fees, discounts, prepayment penalties or premiums and other finance
payments in respect of Borrowings whether accrued, paid or payable and whether
or not capitalised by the Company:



  (a)   including the interest element of leasing and hire purchase payments;



  (b)   including any amounts paid, payable or accrued by the Company to
counterparties under any interest rate hedging instrument;



  (c)   deducting any amounts paid, payable or accrued by counterparties to the
Company under any interest rate hedging instrument; and



  (d)   deducting any interest paid, payable to or accrued to the benefit of the
Company on any deposit or bank account.

Finance Document means:



  (a)   this Agreement;



  (b)   any Security Document; and



  (c)   any other document designated as such by the Lender and the Company.

Financial Indebtedness means (without double counting) any indebtedness for or
in respect of:



  (a)   moneys borrowed;



  (b)   any acceptance credit (including any dematerialised equivalent);



  (c)   any bond, note, debenture, loan stock or other similar instrument;



  (d)   any redeemable preference share;



  (e)   any agreement treated as a finance or capital lease in accordance with
generally accepted accounting principles in the jurisdiction of incorporation of
the Company;



  (f)   receivables sold or discounted (otherwise than on a non-recourse basis);



  (g)   the acquisition cost of any asset to the extent payable after its
acquisition or possession by the party liable where the deferred payment is
arranged primarily as a method of raising finance or financing the acquisition
of that asset;



  (h)   for the purposes of Clause 20.5 (cross-default) only, any derivative
transaction protecting against or benefiting from fluctuations in any rate or
price (and, except for non-payment of an amount, the then mark to market value
of the derivative transaction will be used to calculate its amount);



  (i)   any other transaction (including any forward sale or purchase agreement)
required by the generally accepted accounting principles in the jurisdiction of
incorporation of the Company to be shown a borrowing in the consolidated
financial statements of the Company;



  (j)   any counter-indemnity obligation in respect of any guarantee, indemnity,
bond, Banker’s Guarantee or any other instrument issued by a bank or financial
institution, in each case in respect of an indebtedness of a type referred to in
the above paragraph; or



  (k)   any guarantee, indemnity or similar assurance against financial loss of
any person in respect of any item referred to in the above paragraphs.

Group means the Company and its Subsidiaries.

Guarantee means:



  (a)   the initial US$15,000,000 corporate guarantee dated on or about the date
of this Agreement provided by the Guarantor in favour of the Lender, which will
remain in force until such time a subsequent corporate guarantee referred to in
paragraph (b) below is issued; or



  (b)   subject to the consent of the Lender (such consent not to be
unreasonably withheld), any subsequent corporate guarantee provided by the
Guarantor in favour of the Lender for an amount based on the outstanding
principal amount under this Agreement at the time such guarantee is issued,
provided that the first such subsequent corporate guarantee shall not be issued
earlier than 12 months after the date of the initial corporate guarantee
referred to in paragraph (a), and each subsequent corporate guarantee thereafter
shall not be not earlier than 12 months after the date of the last corporate
guarantee.

Holding Company of any other person, means a company in respect of which that
other person is a Subsidiary.

Increased Cost means:



  (a)   an additional or increased cost;



  (b)   a reduction in the rate of return from the Facilities or on its overall
capital (including, without limitation, as a result of any reduction in the rate
of return on capital brought about by more capital being required to be
allocated by the Lender) which the Lender (acting reasonably) considers
material; or



  (c)   a reduction of an amount due and payable under any Finance Document,

which is incurred or suffered by the Lender or any of its Affiliates but only to
the extent attributable to the Lender having entered into any Finance Document
or funding or performing its obligations under any Finance Document.

Intangible Assets means any amount attributable in respect of goodwill, patents,
rights, intellectual property assets, licences, trademarks or other intangible
assets classified as such in the Company’s most recent financial statements
delivered to the Lender in accordance with Clause 17.1.

LIBOR means, in relation to any Loan (other than a Loan in respect of a Banker’s
Guarantee Facility):



  (a)   the applicable Screen Rate; or



  (b)   (if no Screen Rate is available for the currency or Term of that Loan)
the Reference Bank Rate,

as at 11 a.m. on the Rate Fixing Day for the currency of that Loan and for a
period comparable to the Term of that Loan.

Loan means, unless otherwise stated in this Agreement, the principal amount of
each borrowing under the relevant Facility (other than a Banker’s Guarantee
Facility) made available under this Agreement or the principal amount
outstanding of that borrowing.

Margin means:



  (a)   in relation to the Term Loan, 2.75 per cent.; and



  (b)   in relation to a Short Term Revolving Loan, 3.00 per cent.

Material Adverse Effect means a material adverse effect on:



  (a)   the business or financial condition of any Obligor, any member of the
Group or the Group as a whole;



  (b)   the ability of any Obligor to perform its payment obligations under any
Finance Document;



  (c)   the validity or enforceability of any Finance Document; or



  (d)   any right or remedy of the Lender in respect of a Finance Document.

Maturity Date means, for a Short Term Revolving Loan and Banker’s Guarantee, the
last day of its Term.

Maximum Validity Period means:



  (a)   in relation to a Banker’s Guarantee issued or to be issued under
Banker’s Guarantee Facility 1, 2 years from the date of the Utilisation Date; or



  (b)   in relation to a Banker’s Guarantee issued or to be issued under
Banker’s Guarantee Facility 2, 3 years from the date of the Utilisation Date

Obligor means:



  (a)   the Company;



  (b)   the Guarantor; or



  (c)   any other party to a Security Document other than the Lender.

Original Financial Statements means the audited consolidated financial
statements of the Company for the year ended 31 January 2013.

Parent means Seamap International Holdings Pte Ltd (Singapore company
registration no. 199600338N).

Party means a party to this Agreement.

Rate Fixing Day means the second Business Day before the first day of a Term or
such other day as the Lender determines is generally treated as the rate fixing
day in consideration of the circumstances then prevailing.

Reference Bank Rate means the arithmetic mean of the rates (rounded upwards to
four decimal places) as supplied to the Lender at its request by the Reference
Banks as the rate at which the relevant Reference Bank could borrow funds in the
London interbank market in US Dollars for the relevant period, were it to do so
by asking for and then accepting interbank offers for deposits in reasonable
market size in that currency and for that period.

Reference Banks means such banks as may be appointed by the Lender in its sole
and absolute discretion.

Repayment Instalment means each instalment for repayment of the Term Loan.

Repeating Representations means the representations which are deemed to be
repeated under Clause 16.17 (Times for making representations).

Request means a request for a Loan or a Banker’s Guarantee (as the case may be),
substantially in the form of Schedule 2 (Form of Request).

Rollover Loan means one or more Short Term Revolving Loans:



  (a)   to be made on the same day that a maturing Short Term Revolving Loan is
due to be repaid;



  (b)   the aggregate amount of which is equal to or less than the maturing
Revolving Creit Loan; and



  (c)   to be made for the purpose of refinancing a maturing Short Term
Revolving Loan.

Screen Rate means the London interbank offered rate administered by ICE
Benchmark Administration Limited (or any other person which takes over the
administration of that rate) for US Dollars for the relevant period displayed on
pages LIBOR01 or LIBOR02 of the Reuters screen (or any replacement Reuters page
which displays that rate) or on the appropriate page of such other information
service which publishes that rate from time to time in place of Reuters. If such
page or service ceases to be available, the Lender may specify another page or
service displaying the relevant rate after consultation with the Company.

Security Document means:



  (a)   the Guarantee;



  (b)   the Debenture; and



  (c)   any other document evidencing or creating security to secure any
obligation of the Company to the Lender under the Finance Documents.

Security Interest means any mortgage, pledge, lien, charge, assignment,
hypothecation or security interest or any other agreement or arrangement having
a similar effect.

Short Term Revolving Facility means the short term revolving facility made
available under this Agreement as set out in Clause 2.2.

Short Term Revolving Loan means each Loan under the Short Term Revolving
Facility.

Singapore Dollar(s) or S$ means the lawful currency of Singapore.

Subsidiary means a subsidiary within the meaning of section 5 of the Companies
Act, Chapter 50 of Singapore.

Tax means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any related penalty or interest).

Tax Deduction means a deduction or withholding for or on account of Tax from a
payment under a Finance Document.

Tax Payment means a payment made by the Company to the Lender in any way related
to a Tax Deduction or under any indemnity given by the Company in respect of Tax
under any Finance Document.

Term means:



  (a)   in relation to the Term Loan or a Short Term Revolving Loan, each period
determined under this Agreement by reference to which interest on the Term Loan,
that Short Term Revolving Loan or an overdue amount is calculated; or



  (b)   in relation to a Banker’s Guarantee, the period from the date of issue
of that Banker’s Guarantee to its expiry date as agreed by the Lender in its
sole and absolute discretion.

Term Loan means the Loan under the Term Loan Facility.

Term Loan Facility means the term loan facility made available under this
Agreement as set out in Clause 2.1.

Term Loan Facility Commitment means US$10,000,000 to the extent not cancelled,
transferred or reduced under this Agreement.

US Dollar(s) or US$ means the lawful currency of the United States of America.

Utilisation Date means the date of the utilisation of a Facility, being the date
on which the relevant Loan is made or a Banker’s Guarantee is issued, as the
context so requires.



1.2   Construction



(a)   In this Agreement, unless the contrary intention appears, a reference to:



  (i)   an amendment includes a supplement, novation, restatement or
re-enactment and amended will be construed accordingly;



  (ii)   assets includes present and future properties, revenues and rights of
every description;



  (iii)   an authorisation includes an authorisation, consent, approval,
resolution, licence, exemption, filing, registration or notarisation;



  (iv)   disposal means a sale, transfer, grant, lease or other disposal,
whether voluntary or involuntary, and dispose will be construed accordingly;



  (v)   indebtedness includes any obligation (whether incurred as principal or
as surety) for the payment or repayment of money;



  (vi)   know your customer requirements are the identification checks that the
Lender requests in order to meet its obligations under any applicable law or
regulation to identify a person who is (or is to become) its customer;



  (vii)   a person includes any individual, company, corporation, unincorporated
association or body (including a partnership, trust, joint venture or
consortium), government, state, agency, organisation or other entity whether or
not having separate legal personality;



  (viii)   a regulation includes any regulation, rule, official directive,
request or guideline (whether or not having the force of law but, if not having
the force of law, being of a type with which any person to which it applies is
accustomed to comply) of any governmental, inter-governmental or supranational
body, agency, department or regulatory, self-regulatory or other authority or
organisation;



  (ix)   a currency is a reference to the lawful currency for the time being of
the relevant country;



  (x)   a Default being outstanding means that it has not been remedied or
waived and an Event of Default being outstanding means that it has not been
remedied or waived;



  (xi)   a provision of law is a reference to that provision as extended,
applied, amended or re-enacted and includes any subordinate legislation;



  (xii)   a Clause, a Subclause or a Schedule is a reference to a clause or
subclause of, or a schedule to, this Agreement;



  (xiii)   a Party or any other person includes its successors in title,
permitted assigns and permitted transferees;



  (xiv)   a Finance Document or another document is a reference to that Finance
Document or other document as amended, modified or supplemented;

     
(xv)
(xvi)
(xvii)
  a time of day is a reference to Singapore time;
words importing the singular include the plural and vice versa; and
words importing one gender shall include all other genders.



(b)   Unless the contrary intention appears, a reference to a month or months is
a reference to a period starting on one day in a calendar month and ending on
the numerically corresponding day in the next calendar month or the calendar
month in which it is to end, except that:



  (i)   if the numerically corresponding day is not a Business Day, the period
will end on the next Business Day in that month (if there is one) or the
preceding Business Day (if there is not);



  (ii)   if there is no numerically corresponding day in that month, that period
will end on the last Business Day in that month; and



  (iii)   notwithstanding sub-paragraph (i) above, a period which commences on
the last Business Day of a month will end on the last Business Day in the next
month or the calendar month in which it is to end, as appropriate.



(c)   Unless expressly provided to the contrary in a Finance Document, a person
who is not a party to a Finance Document may not enforce any of its terms under
the Contracts (Rights of Third Parties) Act, Chapter 53B of Singapore and,
notwithstanding any term of any Finance Document, no consent of any third party
is required for any variation (including any release or compromise of any
liability) or termination of any Finance Document.



(d)   Unless the contrary intention appears:



  (i)   a reference to a Party will not include that Party if it has ceased to
be a Party under this Agreement;



  (ii)   a word or expression used in any other Finance Document or in any
notice given in connection with any Finance Document has the same meaning in
that Finance Document or notice as in this Agreement; and



  (iii)   any obligation of an Obligor under the Finance Documents which is not
a payment obligation remains in force for so long as any payment obligation of
an Obligor is or may be outstanding under the Finance Documents.



(e)   The headings in this Agreement do not affect its interpretation.



2.   FACILITIES



2.1   Term Loan Facility

Subject to the terms of this Agreement, the Lender makes available to the
Company a committed term loan facility in an aggregate amount equal to the Term
Loan Facility Commitment.



2.2   Short Term Revolving Facility

Subject to the terms of this Agreement, the Lender makes available to the
Company an uncommitted multi-currency short term revolving facility up to an
aggregate amount equal to US$3,000,000 (the Short Term Revolving Facility
Limit).



2.3   Banker’s Guarantee Facility 1

Subject to the terms of this Agreement, the Lender makes available to the
Company an uncommitted banker’s guarantee facility under which the Company may
request the Lender to issue Banker’s Guarantees up to an aggregate amount of
US$5,000,000 (the BGF 1 Limit).



2.4   Banker’s Guarantee Facility 2

Subject to the terms of this Agreement, the Lender makes available to the
Company an uncommitted banker’s guarantee facility under which the Company may
request the Lender to issue Banker’s Guarantees up to an aggregate amount of
US$500,000 (the BGF 2 Limit).



2.5   Lender’s right of review

Notwithstanding anything herein to the contrary, express or implied, the Short
Term Revolving Facility and the Banker’s Guarantee Facilities (the Uncommitted
Facilities) hereby made or agreed to be made available from time to time to the
Company shall at the absolute discretion of the Lender be reviewed from time to
time and at any such time, such review may result in the variation, reduction or
cancellation of the Uncommitted Facilities or any of them or any part thereof
subject to such terms and conditions as the Lender in its absolute discretion
deems fit (including the repayment on demand of any amount thereunder), and
nothing in this Agreement shall be deemed to impose on the Lender any obligation
either at law or in equity to make or continue to make the Uncommitted
Facilities or any of them or any part thereof available to the Company or to
allow the Company to utilise or continue to utilise the Uncommitted Facilities
or any of them or any part thereof.



3.   PURPOSE



3.1   Term Loan

The Term Loan may only be drawn in a single tranche and used to repay amounts
advanced from Affiliates related to the acquisition of assets from Ion
Geophysical Corporation.



3.2   Short Term Revolving Loan

Each Short Term Revolving Loan may only be drawn in US Dollars, Singapore
Dollars or such other currency which the Lender may in its sole and absolute
discretion agree for working capital purposes.



3.3   Banker’s Guarantee



(a)   Banker’s Guarantees requested under Banker’s Guarantee Facility 1 may only
be issued for the purposes of performance bonds in respect of commercial
contracts entered into by the Company and any third party approved by the Lender
(acting reasonably).



(b)   Banker’s Guarantees requested under Banker’s Guarantee Facility 2 may only
be issued for the purposes of rental bonds in respect of lease agreements
entered into by the Company and any third party approved by the Lender (acting
reasonably).

      3.4   No obligation to monitor
 
  The Lender is not bound to monitor or verify the utilisation of a Facility.



4.   CONDITIONS PRECEDENT



4.1   Conditions precedent documents



(a)   A Request under a Facility may not be given until the Lender has notified
the Company that it has received all of the documents and evidence set out in
the relevant Part of Schedule 1 (Conditions precedent documents) in form and
substance satisfactory to the Lender, unless the requirement to deliver any
document or evidence in Schedule 1 has been waived by the Lender. If the Lender
permits a Loan to be borrowed before any of the conditions precedent referred to
in this Clause 4 has been satisfied, the Company shall ensure that that
condition is satisfied within the time stipulated in writing by the Lender in
its sole and absolute discretion.



4.2   Further conditions precedent

The obligations of the Lender to make any Loan are subject to the further
conditions precedent that on both the date of the Request and the Utilisation
Date for the Loan:



  (a)   the Repeating Representations are correct in all material respects; and



  (b)   no Default is outstanding or, in the case of a Rollover Loan, would
result from the Rollover Loan.



5.   UTILISATION



5.1   Giving of Requests



(a)   The Company may borrow a Loan by giving to the Lender a duly completed
Request.



(b)   Unless the Lender otherwise agrees, the latest time for receipt by the
Lender of a duly completed Request is 11.00 a.m. one Business Day before the
Rate Fixing Day for the proposed borrowing.



(c)   Each Request is irrevocable.



5.2   Completion of Requests

A Request for a Loan will not be regarded as having been duly completed unless:



  (a)   it identifies the Facility the Loan applies to;



  (b)   the Utilisation Date is a Business Day falling within the Availability
Period;



  (c)   in respect of a Short Term Revolving Loan, it specifies the currency of
such Loan (which shall be US Dollars, Singapore Dollars or such other currency
as the Lender may in its sole and absolute discretion agree);



  (d)   the amount of the Loan requested:



  (i)   is a minimum of US$200,000 and an integral multiple of US$100,000, or
its equivalent in Singapore Dollars, or such other amount the Lender may in its
sole and absolute discretion agree; and



  (ii)   does not exceed the maximum undrawn amount available under the relevant
Facility on the proposed Utilisation Date; and



  (e)   the proposed Term complies with this Agreement.

            5.3    
Only one Loan may be requested in a Request.
Advance of Loan



(a)   The Lender is not obliged to make a Loan if as a result:



  (i)   in the case of the Term Loan, the Term Loan Facility Commitment would be
exceeded;



  (ii)   in the case of a Short Term Revolving Loan:



  (A)   the aggregate of all Short Term Revolving Loans would exceed the Short
Term Revolving Facility Limit; or



  (B)   the aggregate of all Short Term Revolving Loans and outstanding Banker’s
Guarantees issued by the Lender under the Banker’s Guarantee Facilities would
exceed US$5,000,000; or



  (iii)   the aggregate of the Loans under the Term Loan Facility, the Short
Term Revolving Facility and the outstanding amount of all Banker’s Guarantees
issued by the Lender under the Banker’s Guarantee Facilities would exceed
US$15,000,000.



(b)   If the conditions set out in this Agreement have been met, the Lender
shall make the Loan available to the Company on the Utilisation Date.



6.   UTILISATION – BANKER’S GUARANTEE



6.1   Giving of Requests



(a)   The Company may request a Banker’s Guarantee to be issued by giving to the
Lender a duly completed Request.



(b)   Unless the Lender otherwise agrees, the latest time for receipt by the
Lender of a duly completed Request is 11.00 a.m. 3 Business Days before the
proposed Utilisation Date.



(c)   Each Request is irrevocable.



6.2   Completion of Requests

A Request for a Banker’s Guarantee will not be regarded as being duly completed
unless:



  (a)   it identifies the relevant Banker’s Guarantee Facility under which the
Banker’s Guarantee is to be issued;



  (b)   the Utilisation Date is a Business Day falling within the Availability
Period;



  (c)   the amount of the Banker’s Guarantee requested is:



  (i)   when aggregated with all other outstanding Banker’s Guarantees issued
under the same Banker’s Guarantee Facility, less than the relevant BGF Limit; or



  (ii)   such other amount as the Lender may agree;



  (d)   the proposed beneficiary is approved by the Lender;



  (e)   the form of the Banker’s Guarantee is attached;



  (f)   the expiry date of the Banker’s Guarantee:



  (i)   does not cause the Term of the Banker’s Guarantee to exceed the relevant
Maximum Validity Period; and



  (ii)   falls on or before the Final Maturity Date; and



  (g)   the delivery instructions for the Banker’s Guarantee are specified.

            6.3    
Only one Banker’s Guarantee may be requested in a Request.
Issue of Banker’s Guarantee

If the conditions set out in this Agreement have been met, the Lender shall
issue the Banker’s Guarantee on the Utilisation Date.



6.4   Extension of a Banker’s Guarantee



(a)   The Company may request that a Banker’s Guarantee issued on its behalf is
extended by delivery to the Lender of a notice specifying the new proposed
Maturity Date three Business Days before the Maturity Date of that Banker’s
Guarantee.



(b)   The terms of each extended Banker’s Guarantee will remain the same as
before the extension, except that:



  (i)   its amount may be reduced; and



  (ii)   its Maturity Date will be the date specified in the extension request
(subject to the requirements pertaining to the expiry date set out in Clause
6.2(f)).



(c)   If the conditions set out in this Agreement have been met, the Lender
shall extend the Banker’s Guarantee in the manner requested.



6.5   Conditions precedent



(a)   The Lender is not obliged to issue or extend any Banker’s Guarantee unless
and until the Company has paid to the Lender the Banker’s Guarantee fee referred
to in Clause 7.2.



(b)   The Lender is not obliged to issue or extend any Banker’s Guarantee if as
a result:



  (i)   the relevant BGF Limit would be exceeded;



  (ii)   the aggregate of all Short Term Revolving Loans and outstanding
Banker’s Guarantees issued by the Lender under the Banker’s Guarantee Facilities
would exceed US$5,000,000; or



  (iii)   the aggregate of the Loans under the Term Loan Facility, the Short
Term Revolving Facility and the outstanding amount of all Banker’s Guarantees
issued by the Lender under the Banker’s Guarantee Facilities would exceed
US$15,000,000.



(c)   The Lender is not obliged to issue or extend any Banker’s Guarantee if
either on the date of the Request or extension request or the Utilisation Date
or extension date:



  (i)   the Repeating Representations are not correct in all material respects;
and/or



  (ii)   a Default or in the case of an extension, an Event of Default is
outstanding or would result from the issuance or extension of that Banker’s
Guarantee.



7.   BANKER’S GUARANTEE



7.1   General



(a)   A Banker’s Guarantee is repaid or prepaid if:



  (i)   the Company provides cash cover for that Banker’s Guarantee;



  (ii)   the maximum amount payable under the Banker’s Guarantee is reduced in
accordance with its terms; or



  (iii)   the Lender is satisfied that it has no further liability under that
Banker’s Guarantee.

The amount by which a Banker’s Guarantee is repaid or prepaid under
sub-paragraphs (i) and (ii) above is the amount of the relevant cash cover or
reduction.



(b)   If a Banker’s Guarantee or any amount outstanding under a Banker’s
Guarantee becomes immediately payable under this Agreement, the Company must
repay or prepay that amount immediately.



(c)   Cash cover is provided for a Banker’s Guarantee if the Company pays an
amount in the currency of the Banker’s Guarantee to the Lender in the name of
the Company and the following conditions are met:



  (i)   until no amount is or may be outstanding under that Banker’s Guarantee,
withdrawals from the account may only be made to pay the Lender amounts under
this Clause; and



  (ii)   the Company has executed a security document over that account, in form
and substance satisfactory to the Lender, creating a first ranking security
interest over that account.



(d)   The outstanding or principal amount of a Banker’s Guarantee at any time is
the maximum amount that is or may be payable by the Company in respect of that
Banker’s Guarantee at that time.



7.2   Fees in respect of Banker’s Guarantees



(a)   The Company must pay to the Lender a Banker’s Guarantee fee computed at 1%
per annum of the face value of each Banker’s Guarantee requested by it for the
period from the issue or extension of that Banker’s Guarantee until its Maturity
Date, subject to a minimum charge as prescribed in the Lender’s applicable
standard tariffs.



(b)   All Banker’s Guarantee fees are payable upfront in advance (prior to the
issue or extension of the relevant Banker’s Guarantee).



7.3   Indemnities



(a)   The Company hereby undertakes to indemnify and hold harmless the Lender
from and against all liabilities, costs, losses, damages and expenses which the
Lender may incur or sustain by reason of, or arising in connection with, or by
reference to, the issue of any Banker’s Guarantee or the performance by it of
the obligations expressed to be assumed by it under this Agreement in connection
with the issue of any Banker’s Guarantee, other than as a result of gross
negligence, wilful misconduct or wilful default on the part of the Lender.



(b)   The Company unconditionally and irrevocably:



  (i)   confirms that the Lender is entitled to pay any demand made on it which
appears on its face to be in order and which is made in accordance with the
Banker’s Guarantee under or by reference to such Banker’s Guarantee without
requiring proof or the agreement of any Obligor that the amounts so demanded or
paid are or were due and notwithstanding that any Obligor or any other person
may dispute the validity of any such request, demand or payment;



  (ii)   authorises the Lender to exercise the rights and powers conferred on it
by the Banker’s Guarantee and confirms that the Lender shall deal in documents
only and shall not be concerned with the legality of the claim or any other
underlying transaction or any set-off, counterclaim or defence as between the
Obligor and any beneficiary of a Banker’s Guarantee;



  (iii)   agrees that the Lender need not have regard to the sufficiency,
accuracy or genuineness of any demand or any certificate or statement in
connection with any demand or any incapacity of or limitation upon the powers of
any person signing or issuing such demand, certificate or statement which
appears on its face to be in order and agrees that the Lender shall not be
obliged to enquire as to any such matters and may assume that any such demand,
certificate or statement which appears on its face to be in order is correct and
properly made; and



(c)   agrees to reimburse the Lender promptly after demand all moneys whatsoever
paid by the Lender as contemplated by sub-paragraph (i) above, together with
interest from the time of payment to the date of reimbursement at the rate
specified in Clause 10.3 (Interest on overdue amounts), provided that this
indemnity shall not apply to any amounts which, as a result of the gross
negligence, wilful misconduct or wilful default of the Lender (as the case may
be), are paid to a person other than the beneficiary of the relevant Banker’s
Guarantee specified in the relevant demand.



7.4   Demands under a Banker’s Guarantee

If the Lender receives a demand for payment under a Banker’s Guarantee, it shall
notify the Company forthwith of:



(a)   the amount demanded; and



(b)   the date on which it is payable,

            7.5    
and the Company shall on demand pay to the Lender such amount.
Continuing indemnity

Clauses 7.3 and 7.4 shall operate as a continuing guarantee and indemnity, shall
extend to the ultimate balance of the obligations and liabilities of the Company
hereunder and shall continue in force notwithstanding any intermediate payment
in part of such obligations or liabilities.



7.6   Additional security

The obligations of the Company under Clauses 7.3 and 7.4 shall be in addition to
and shall not be in any way prejudiced by any collateral or other security now
or hereafter held by the Lender as security or any lien to which the Lender may
be entitled.



7.7   Preservation of rights

No invalidity or unenforceability of all or any part of this Agreement
(including, without limitation, Clauses 7.3 and 7.4) shall affect any rights of
indemnity or otherwise which the Lender would or may have in the absence of or
in addition to this Agreement.



8.   REPAYMENT



8.1   Repayment of Term Loan



(a)   The Company shall repay the Term Loan in full by 11 equal quarterly
Repayment Instalments of US$800,000 each, and a final Repayment Instalment of
US$1,200,000.



(b)   The first Repayment Instalment shall be repaid on the date falling
3 months after the Utilisation Date and the final Repayment Instalment shall be
repaid on or before the Final Maturity Date.



(c)   The Company irrevocably authorises the Lender to debit such amounts from
the Accounts (or any of them) or such other account in the name of the Company
with the Lender as the Lender in its sole and absolute discretion deems
necessary to repay the instalments as set out in paragraph (a) above.



(d)   No amount of the Term Loan which is repaid may be re-borrowed.



8.2   Repayment of Short Term Revolving Loan



(a)   Subject to Clause 2.5, the Company must repay each Short Term Revolving
Loan in full on its Maturity Date.



(b)   Subject to the other terms of this Agreement, any amounts repaid under
paragraph (a) above may be re-borrowed.



8.3   Repayment of Banker’s Guarantees



(a)   Subject to Clause 2.5, the Company must repay each Banker’s Guarantee in
full on its Maturity Date.



(b)   Subject to the other terms of this Agreement, any amounts repaid under
paragraph (a) above may be re-utilised.



9.   PREPAYMENT AND CANCELLATION



9.1   Mandatory prepayment — illegality



(a)   The Lender must notify the Company promptly if it becomes aware that it is
unlawful in any jurisdiction for the Lender to perform any of its obligations
under a Finance Document, to fund or maintain any Loan or to have outstanding
any Banker’s Guarantee.



(b)   After notification under paragraph (a) above:



  (i)   in respect of all outstanding Banker’s Guarantees:



  (A)   the Company must use its best endeavours to ensure the release of the
liability of the Lender under each outstanding Banker’s Guarantee;



  (B)   failing this, the Company must repay or prepay the Lender each Banker’s
Guarantee requested by it on the date specified in paragraph (c) below; and



  (C)   no further Banker’s Guarantees will be issued.



  (ii)   in respect of all Loans under the Term Loan Facility and the Short Term
Revolving Facility:



  (A)   the Company must repay or prepay the Lender each Loan on the date
specified in paragraph (c) below;



  (B)   the Term Loan Facility Commitment will be immediately cancelled; and



  (C)   no further Loan under the Short Term Revolving Facility may be borrowed.



(c)   The date for repayment or prepayment of a Loan or the Banker’s Guarantee
will be:



  (i)   in the case of a Loan:



  (A)   the last day of the current Term for that Loan; or



  (B)   if earlier, the date specified by the Lender in the notification under
paragraph (a) above and which must not be earlier than the last day of any
applicable grace period allowed by law; or



  (ii)   in the case of a Banker’s Guarantee, the date specified by the Lender
in the notification under paragraph (a) above.



9.2   Mandatory prepayment — change of ownership



(a)   The Company must promptly notify the Lender if the Guarantor disposes of
all or any part of its interest (whether direct or indirect) in all of the
issued shares of the Company (a change of ownership).



(b)   After a change of ownership, the Lender may, by notice to the Company:



  (i)   cancel the Term Loan Commitment; and



  (ii)   declare the Term Loan, together with accrued interest and all other
amounts accrued under the Finance Documents in relation to the Term Loan, to be
immediately due and payable.

            9.3    
Any such notice will take effect in accordance with its terms.
Mandatory prepayment – disposal of assets



(a)   In this Subclause:

net proceeds means any amount received by the Company as consideration for a
relevant disposal to a person which is not a member of the Group, including the
amount of any intercompany loan repaid or prepaid to continuing members of the
Group, less all Taxes and reasonable costs and expenses incurred by the Company
in connection with the relevant disposal; and

relevant disposal means a disposal of any asset or business (whether by way of a
share or asset sale) acquired from ION Geophysical Corporation, other than sales
of inventory in the normal course of business.



(b)   The Company must procure that the net proceeds are applied towards
prepaying the Term Loan.



(c)   Any prepayment under this Subclause must be made on or before the last day
of the Term of the Term Loan in which the relevant disposal occurred.



9.4   Voluntary prepayment



(a)   The Company may, by giving not less than 10 Business Days’ prior written
notice to the Lender, prepay any Loan at any time in whole or in part.



(b)   A prepayment of part of a Loan must be in a minimum amount of US$1,000,000
and an integral multiple of US$1,000,000, or the amount outstanding under the
Loan.



9.5   Automatic cancellation

The Term Loan Facility Commitment will be automatically cancelled at the close
of business on the last day of its Availability Period.



9.6   Voluntary cancellation



(a)   The Company may, by giving not less than 10 Business Days’ prior notice to
the Lender, cancel the unutilised amount of the Term Loan Facility Commitment in
whole or in part.



(b)   Partial cancellation of the Term Loan Facility Commitment must be in a
minimum amount of US$1,000,000.



9.7   Involuntary prepayment and cancellation



(a)   If the Company is, or will be, required to pay to the Lender:



  (i)   a Tax Payment; or



  (ii)   an Increased Cost,

the Company may, while the requirement continues, give notice to the Lender
requesting prepayment and cancellation.



(b)   After notification under paragraph (a) above:



  (i)   the Company must repay or prepay each Loan and Banker’s Guarantee on the
date specified in paragraph (c) below;



  (ii)   the Term Loan Facility Commitment will be immediately cancelled; and



  (iii)   no further Loan under the Short Term Revolving Facility may be
borrowed and no further Banker’s Guarantee will be issued.



(c)   The date for repayment or prepayment of a Loan and/or Banker’s Guarantee
will be:



  (i)   the last day of the current Term for that Loan or in the case of a
Banker’s Guarantee, 5 Business Days after the date of the notification; or



  (ii)   if earlier, the date specified by the Company in its notification.



9.8   Partial prepayment of Term Loan



(a)   Except where this Clause expressly provides otherwise, any partial
prepayment of the Term Loan will be applied against the remaining Repayment
Instalments pro rata.



(b)   Any voluntary prepayment of a Term Loan will be applied against the
remaining Repayment Instalments in inverse order of maturity.



(c)   No amount of a Term Loan prepaid under this Agreement may subsequently be
re-borrowed.



9.9   Re-borrowing of Short Term Revolving Loans

Any voluntary prepayment of a Short Term Revolving Loan may be re-borrowed on
the terms of this Agreement. Any mandatory or involuntary prepayment of a Short
Term Revolving Loan may not be re-borrowed.



9.10   Miscellaneous provisions



(a)   Any notice of prepayment and/or cancellation under this Agreement is
irrevocable and must specify the relevant date(s)



(b)   All prepayments under this Agreement must be made with accrued interest on
the amount prepaid and the applicable fees in respect of the prepayment. No
premium or penalty is payable in respect of any prepayment except for Break
Costs.



(c)   No prepayment or cancellation is allowed except in accordance with the
express terms of this Agreement.



(d)   No amount of the Term Loan Facility Commitment cancelled under this
Agreement may subsequently be reinstated.



10.   INTEREST



10.1   Calculation of interest

The rate of interest on each Loan for each Term is the percentage rate per annum
equal to the aggregate of the applicable:



  (a)   Margin; and



  (b)   LIBOR.



10.2   Payment of interest

Except where it is provided to the contrary in this Agreement, the Company must
pay accrued interest on the Loan on the last day of each Term and also, if the
Term is longer than three months, on the dates falling at three-monthly
intervals after the first day of that Term.



10.3   Interest on overdue amounts



(a)   If the Company fails to pay any amount payable by it under the Finance
Documents, it must immediately on demand by the Lender pay interest on the
overdue amount from its due date up to the date of actual payment, both before,
on and after judgment.



(b)   Interest on an overdue amount is payable at a rate of the Lender’s prime
lending rate (as published on the Lender’s website from time to time) plus 4.75
per cent. per annum. For this purpose, the Lender may:



  (i)   select successive Terms of any duration of up to three months; and



  (ii)   determine the appropriate Rate Fixing Day for that Term.



(c)   Notwithstanding paragraph (b) above, if the overdue amount is a principal
amount of the Loan and becomes due and payable before the last day of its
current Term, then:



  (i)   the first Term for that overdue amount will be the unexpired portion of
that Term; and



  (ii)   the rate of interest on the overdue amount for that first Term will be
at a rate of the Lender’s prime lending rate (as defined in Clause 10.3(b)) plus
4.75 per cent. per annum.

After the expiry of the first Term for that overdue amount, the rate on the
overdue amount will be calculated in accordance with paragraph (b) above.



(d)   Interest (if unpaid) on an overdue amount will be compounded with that
overdue amount at the end of each of its Terms but will remain immediately due
and payable.



10.4   Notification of rates of interest

The Lender must promptly notify the Company of the determination of a rate of
interest under this Agreement.



10.5   Deduction of interest payments from Company’s account(s)

Notwithstanding anything to the contrary in this Clause 10, the Company
irrevocably authorises the Lender to debit such amounts from the Accounts (or
any of them) or such other account in the name of the Company with the Lender as
the Lender in its sole and absolute discretion deems necessary to pay any
interest due from the Company under this Clause 10.



11.   TERMS



11.1   Term Loan



(a)   The Term Loan shall have successive Terms, each of a period of 3 months or
such other period as may be agreed to by the Lender in its sole and absolute
discretion.



(b)   The first Term for the Term Loan will start on the Utilisation Date in
relation to the Term Loan and each subsequent Term shall start on the expiry of
its preceding Term.



11.2   Short Term Revolving Loans



(a)   Each Short Term Revolving Loan has one Term only.



(b)   The Company must select the Term for a Short Term Revolving Loan in the
relevant Request.



(c)   Subject to the following provisions of this Clause, each Term for a Short
Term Revolving Loan will be 1, 2 or 3 months or any other period agreed by the
Company and the Lender.



11.3   No overrunning the Final Maturity Date

If a Term would otherwise overrun the Final Maturity Date, it will be shortened
so that it ends on the Final Maturity Date.



11.4   Other adjustments

The Lender and the Company may enter into such other arrangements as they may
agree for the adjustment of Terms and the consolidation and/or splitting of
Loans.



11.5   Notification

The Lender must notify the Company of the duration of each Term promptly after
ascertaining its duration.



12.   MARKET DISRUPTION



12.1   Market disruption



(a)   If a Market Disruption Event occurs in relation to a Loan for any Term,
the Lender shall promptly notify the Company and the rate of interest on that
Loan for that Term shall be the rate per annum which is the sum of:

(i) the Margin; and



  (ii)   the rate notified by the Lender to the Company as soon as practicable
and in any event, before interest is due to be paid in respect of that Term, to
be that which expresses as a percentage rate per annum the cost to the Lender of
funding that Loan from whatever source it may reasonably select.



(b)   In this Agreement “Market Disruption Event” means:



  (i)   at or about 11.00 a.m. on the Rate Fixing Day for the relevant Term the
Screen Rate is not available or the Screen Rate is zero or negative and the
Lender (in its absolute discretion) determines that adequate and fair means do
not exist for ascertaining LIBOR for the relevant Term; or



  (ii)   before close of business in Singapore on the Rate Fixing Day for the
relevant Term, the Lender notifies the Company that the cost to the Lender of
obtaining matching deposits in the relevant Interbank market would be in excess
of LIBOR.



12.2   Alternative basis



(a)   If a Market Disruption Event occurs and the Lender so requires, the
Company and the Lender shall enter into negotiations for a period of not more
than 30 days with a view to agreeing an alternative basis for determining the
rate of interest and/or funding for the affected Loan.



(b)   Any alternative basis agreed will be binding on each Party.



13.   TAXES



13.1   Tax gross-up



(a)   Each Obligor must make all payments to be made by it under the Finance
Documents without any Tax Deduction, unless a Tax Deduction is required by law.



(b)   If an Obligor or the Lender is aware that the Company must make a Tax
Deduction (or that there is a change in the rate or the basis of a Tax
Deduction) then it must promptly notify the other Party.



(c)   If a Tax Deduction is required by law to be made by an Obligor, the amount
of the payment due from the Company will be increased to an amount which (after
making the Tax Deduction) leaves an amount equal to the payment which would have
been due if no Tax Deduction had been required.



(d)   If an Obligor is required to make a Tax Deduction, it must make the
minimum Tax Deduction allowed by law and must make any payment required in
connection with that Tax Deduction within the time allowed by law.



(e)   Within 30 days of making either a Tax Deduction or a payment required in
connection with a Tax Deduction, the Obligor making that Tax Deduction or
payment must deliver to the Lender evidence satisfactory to the Lender that the
Tax Deduction has been made or (as applicable) the appropriate payment has been
paid to the relevant taxing authority.



13.2   Tax indemnity



(a)   Except as provided below, the Company must indemnify the Lender against
any loss or liability which the Lender determines has been suffered (directly or
indirectly) by it for or on account of Tax in relation to a payment received (or
any payment deemed to be received) under a Finance Document.



(b)   Paragraph (a) above does not apply to:



  (i)   any Tax assessed on the Lender under the laws of the jurisdiction in
which:



  (A)   the Lender is incorporated or, if different, the jurisdiction (or
jurisdictions) in which the Lender is treated as resident for tax purposes; or



  (B)   the Lender’s Facility Office is located in respect of amounts received
or receivable in that jurisdiction,

if that Tax is imposed on or calculated by reference to the net income received
or receivable by the Lender; or



  (ii)   to the extent a loss, liability or cost is compensated for by an
increased payment under Clause 13.1 (Tax gross-up).



(c)   If the Lender makes, or intends to make, a claim under paragraph
(a) above, it must promptly notify the Company of the event which will give, or
has given, rise to the claim.



13.3   Stamp taxes

The Company must pay and indemnify the Lender against any stamp duty, stamp duty
land tax, registration or other similar Tax payable in connection with the entry
into, performance or enforcement of any Finance Document.



13.4   Goods and services tax



(a)   Any amount payable under a Finance Document by the Company is exclusive of
any goods and services tax or any other Tax of a similar nature which might be
chargeable in connection with that amount. If any such Tax is chargeable, the
Company must pay to the Lender (in addition to and at the same time as paying
that amount) an amount equal to the amount of that Tax.



(b)   Where a Finance Document requires the Company to reimburse the Lender for
any costs or expenses, the Company must also at the same time pay and indemnify
the Lender against all goods and services tax or any other Tax of a similar
nature incurred by the Lender in respect of those costs or expenses.



14.   INCREASED COSTS



14.1   Increased Costs

Except as provided below in this Clause, the Company must, within five Business
Days of a demand made by the Lender, pay to the Lender the amount of any
Increased Cost incurred by the Lender or any of its Affiliates as a result of:



  (a)   the introduction of, or any change in, or any change in the
interpretation, administration or application of, any law or regulation; or



  (b)   compliance with any law or regulation made after the date of this
Agreement.



14.2   Exceptions

The Company need not make any payment for an Increased Cost to the extent that
the Increased Cost is:



  (a)   compensated for under another Clause or would have been but for an
exception to that Clause; or



  (b)   attributable to the Lender or its Affiliate wilfully failing to comply
with any law or regulation.



14.3   Increased Cost Claims



  (a)   The Lender, if intending to make a claim pursuant to Clause ý14.1
(Increased Costs) shall promptly upon becoming aware of the same notify the
Company of the event giving rise to the claim.



  (b)   The Lender, together with its demand, shall provide a certificate
confirming the amount and basis of calculation (in reasonable detail) of its
Increased Costs.



15.   PAYMENTS



15.1   Place

Unless a Finance Document specifies that payments under it are to be made in
another manner, all payments by the Company under a Finance Document must be
made to the Lender to its account at such office or bank as it may notify to the
Company for this purpose by not less than five Business Days’ prior notice.



15.2   Funds

Payments under the Finance Documents to the Lender must be made for value on the
due date at such times and in such funds as the Lender may specify to the
Company as being customary at the time for the settlement of transactions in the
relevant currency in the place for payment.



15.3   Currency



(a)   Unless a Finance Document specifies that payments under it are to be made
in a different manner, the currency of each amount payable under the Finance
Documents is determined under this Clause.



(b)   Interest is payable in the currency in which the relevant amount in
respect of which it is payable is denominated.



(c)   A repayment or prepayment of any principal amount is payable in the
currency in which that principal amount is denominated on its due date.



(d)   Amounts payable in respect of Taxes, fees, costs and expenses are payable
in the currency in which they are incurred.



(e)   Each other amount payable under the Finance Documents is payable in US
Dollars, Singapore Dollars or such other currency that was utilised.



15.4   No set-off or counterclaim

All payments made by an Obligor under the Finance Documents must be made without
set-off, deduction, counterclaim, withholding or condition of any kind.



15.5   Business Days



(a)   If a payment under the Finance Documents is due on a day which is not a
Business Day, the due date for that payment will instead be the next Business
Day in the same calendar month (if there is one) or the preceding Business Day
(if there is not).



(b)   During any extension of the due date for payment of any principal under
this Agreement interest is payable on that principal at the rate payable on the
original due date.



15.6   Partial payments



(a)   If the Lender receives a payment insufficient to discharge all the amounts
then due and payable to it under the Finance Documents, the Lender shall apply
that payment towards the obligations of the Company under the Finance Documents
in the following order:



  (i)   first, in or towards payment pro rata of any unpaid fees, costs and
expenses of the Lender under the Finance Documents;



  (ii)   secondly, in or towards payment pro rata of any accrued interest or fee
due but unpaid under this Agreement;



  (iii)   thirdly, in or towards payment pro rata of any principal amount due
but unpaid under this Agreement; and



  (iv)   fourthly, in or towards payment pro rata of any other sum due but
unpaid under the Finance Documents.



(b)   The Lender may vary the order set out in sub-paragraphs (a)(ii) to
(iv) above.



(c)   This Subclause will override any appropriation made by the Company.



15.7   Timing of payments

If a Finance Document does not provide for when a particular payment is due,
that payment will be due within three Business Days of demand by the Lender.



16.   REPRESENTATIONS

          16.1   Representations
16.2
  Status   The representations set out in this Clause are made by the Company to
the Lender.





(a)   Each Obligor is a limited liability company, duly incorporated and validly
existing under the laws of its jurisdiction of incorporation.



(b)   Each Obligor and member of the Group has the power to own its assets and,
in the case of any Obligor or member of the Group which is a legal entity, carry
on its business as it is being conducted.



16.3   Powers and authority

Each Obligor has the power to enter into and perform, and has taken all
necessary action to authorise the entry into and performance of, the Finance
Documents to which it is or will be a party and the transactions contemplated by
those Finance Documents.



16.4   Legal validity



(a)   Each Finance Document to which each Obligor is a party is its legally
binding, valid and enforceable obligation.



(b)   Each Finance Document to which each Obligor is a party is in the proper
form for its enforcement in, as the case may be, its jurisdiction of
incorporation (in the case of an Obligor which is a legal entity) or place of
residence (in the case of an Obligor who is a natural person).



16.5   Validity and admissibility in evidence

All authorisations required:



  (a)   to enable each Obligor to lawfully to enter into, exercise its rights
and comply with its obligations in the Finance Documents to which it is a party;



  (b)   to make the Finance Documents to which it is a party admissible in
evidence in, as the case may be, and each Obligor’s jurisdiction of
incorporation (in the case of an Obligor which is a legal entity) or place of
residence (in the case of an Obligor who is a natural person); and



  (c)   for each Obligor to carry on its business, and which are material,

     
16.6
  have been obtained or effected and are in full force and effect, or will when
required.
Non-conflict

The entry into and performance by each Obligor of, and the transactions
contemplated by, the Finance Documents to which it is a party do not conflict
with:



  (a)   any law or regulation applicable to it;



  (b)   its constitutional documents (if applicable); or



  (c)   any document which is binding upon it or its assets, a breach of which
would reasonably be expected to have a Material Adverse Effect.



16.7   Governing law and enforcement



(a)   The choice of Singapore law or other applicable law as the governing law
of the Finance Documents to which each Obligor is a party will be recognised and
enforced in, as the case may be, that Obligor’s jurisdiction of incorporation.



(b)   Any judgment obtained in Singapore in relation to a Finance Document to
which each Obligor is a party will be recognised and enforced in its
jurisdiction of incorporation.



(c)   Any judgment obtained in any applicable jurisdiction referred to in a
Finance Document in relation to that Finance Document to which each Obligor
(other than the Company) is a party will be recognised and enforced in that
Obligor’s jurisdiction of incorporation.



16.8   No default



(a)   No Default is outstanding or would reasonably be expected to result from
the execution of, or the performance of any transaction contemplated by, any
Finance Document; and



(b)   No other event is outstanding which constitutes a default under any
document which is binding on any Obligor or member of the Group or the assets of
any Obligor or member of the Group to an extent or in a manner which has or is
likely to have a Material Adverse Effect.



16.9   Deduction of Tax

No Obligor is required under the law applicable where it is incorporated or
resident or at its address specified in this Agreement to make any deduction for
or on account of Tax from any payment it may make under any Finance Document.



16.10   No filing or stamp taxes

Under the law of each Obligor’s jurisdiction of incorporation, it is not
necessary that the Finance Documents to which it is a party be filed, recorded
or enrolled with any court or other authority in that jurisdiction or that any
stamp, registration or similar tax be paid on or in relation to the Finance
Documents or the transactions contemplated by the Finance Documents, save for
the registration of the Debenture with the Accounting and Corporate Regulatory
Authority of Singapore and payment of stamp duty thereon.



16.11   No misleading information



(a)   Any written factual information provided by any Obligor or any member of
the Group was true and accurate in all material respects as at the date it was
provided or as at the date (if any) at which it is stated.



(b)   Any financial projections have been prepared on the basis of recent
historical information and on the basis of reasonable assumptions.



(c)   Nothing has occurred and no information has been given or withheld that
results in the information being untrue or misleading in any material respect.



16.12   Financial statements

The Company’s audited financial statements most recently delivered to the Lender
(which, at the date of this Agreement, are the Original Financial Statements):



  (a)   have been prepared in accordance with accounting principles and
practices generally accepted in Singapore, consistently applied; and



  (b)   fairly represent its financial condition and operations as at the date
to which they were drawn up,

            16.13    
except, in each case, as disclosed to the contrary in those financial
statements.
No material adverse change

There has been no material adverse change in the consolidated financial
condition of the Company since the date to which the Original Financial
Statements were drawn up.



16.14   Pari passu ranking

The Company’s payment obligations under the Finance Documents rank at least pari
passu with the claims of all its other unsecured and unsubordinated creditors,
except for obligations mandatorily preferred by law applying to companies
generally.



16.15   Litigation

No litigation, arbitration or administrative proceedings are current or, to the
Company’s knowledge, pending or threatened, which, if adversely determined
(taking into account the likelihood of success of those proceedings), would
reasonably be expected to have a Material Adverse Effect.



16.16   Information



(a)   All written information supplied by the Company to the Lender in
connection with the Finance Documents is true and accurate in all material
respects as at its date or (if appropriate) as at the date (if any) at which it
is stated to be given; and



(b)   the Company has not omitted to supply any information which, if disclosed,
might make the information supplied untrue or misleading in any material
respect.



16.17   Times for making representations



(a)   The representations set out in this Clause are made by the Company on the
date of this Agreement.



(b)   Unless a representation is expressed to be given at a specific date, each
representation is deemed to be repeated by the Company on the date of each
Request and the first day of each Term.



(c)   When a representation in Clause 16.8(a) (No default) is repeated on a
Request for a Rollover Loan or the first day of a Term for the Term Loan (other
than the first Term for the Term Loan), the reference to a Default will be
construed as a reference to an Event of Default.



(d)   When a representation is repeated, it is applied to the circumstances
existing at the time of repetition.



17.   INFORMATION COVENANTS



17.1   Financial statements and other information



(a)   The Company must supply to the Lender its management financial statements
(both on a consolidated and an unconsolidated basis) for each financial half
year ended as at 31 July and 31 January respectively.



(b)   All financial statements under paragraph (a) must be supplied as soon as
they are available within 120 days of the end of each financial half year.



(c)   Within 180 days of each financial year ended as at 31 January, the Company
must supply to the Lender audited financial statements for that most recently
ended financial year.



17.2   Form of financial statements



(a)   The Company must ensure that each set of financial statements supplied
under this Agreement fairly represents the financial condition (consolidated or
otherwise) of the Group as at the date to which those financial statements were
drawn up.



(b)   The Company must notify the Lender of any change to the manner in which
its audited financial statements are prepared.



(c)   If requested by the Lender, the Company must supply to the Lender:



  (i)   a full description of any change notified under paragraph (b) above; and



  (ii)   sufficient information to enable it to make a proper comparison between
the financial position shown by the set of financial statements prepared on the
changed basis and its most recent audited consolidated financial statements
delivered to Lender under this Agreement.



(d)   If requested by the Lender, the Company must enter into discussions for a
period of not more than 30 days with a view to agreeing any amendments required
to be made to this Agreement to place the Company and the Lender in the same
position as they would have been in if the change had not happened.



(e)   If no agreement is reached under paragraph (d) above on the required
amendments to this Agreement, the Company must ensure that its auditors certify
those amendments; the certificate of the auditors will be, in the absence of
manifest error, binding on all the Parties.



17.3   Information — miscellaneous

The Company must supply to the Lender:



  (a)   copies of all documents required by law to be despatched by the Company
to its shareholders (or any class of them) or its creditors generally or any
class of them at the same time as they are despatched, as reasonably requested
by Lender;



  (b)   promptly upon becoming aware of them, details of any litigation,
arbitration or administrative proceedings which are current, threatened or
pending and, if adversely determined (taking into account the likelihood of
success of those proceedings), could reasonably be expected to have a Material
Adverse Effect; and



  (c)   promptly on request, such further information regarding the financial
condition and operations of the Group or any other matter as the Lender may
reasonably require, except to the extent that disclosure of the information
would breach any law, regulation or duty of confidentiality.



17.4   Notification of Default



(a)   The Company must notify the Lender of any Default (and the steps, if any,
being taken to remedy it) promptly upon becoming aware of its occurrence.



(b)   Promptly on request by the Lender, the Company must supply to the Lender a
certificate, signed by two of its authorised signatories on its behalf,
certifying that no Default is outstanding or, if a Default is outstanding,
specifying the Default and the steps, if any, being taken to remedy it.



17.5   Half-year end

The Company must not, without the Lender’s prior consent, change its financial
half-year ends.



17.6   Know your customer requirements

The Company must promptly on the request of the Lender supply to the Lender any
documentation or other evidence which is requested by the Lender (whether for
itself or on behalf of any prospective new Lender) to enable the Lender or
prospective new Lender to carry out and be satisfied with the results of all
applicable know your customer requirements.



18.   FINANCIAL COVENANTS



18.1   Interpretation



(a)   Except as provided to the contrary in this Agreement, an accounting term
used in this Clause is to be construed in accordance with the principles applied
in connection with the Original Financial Statements.



(b)   Any amount in a currency other than Singapore Dollars is to be taken into
account at its Singapore Dollar equivalent calculated on the basis of:



  (i)   the Lender’s spot rate of exchange for the purchase of the relevant
currency in the Singapore foreign exchange market with Singapore Dollars at or
about 11.00 a.m. (Singapore time) on the day the relevant amount falls to be
calculated; or



  (ii)   if the amount is to be calculated on the last day of a financial period
of the Company, the relevant rates of exchange used by the Company in, or in
connection with, its financial statements for that period.



18.2   Adjusted Shareholders’ Equity



(a)   The Company must ensure that its Adjusted Shareholder’s Equity (including
Intangible Assets) is not at any time less than S$15,000,000.



(b)   The Company must ensure that its Intangible Assets shall not at any time
exceed the amount of its Adjusted Shareholders’ Equity.



18.3   Ratio of EBITDA to Debt

The Company must ensure that its EBITDA is not at any time less than 125 per
cent of its Debt for each financial year ended 31 January.

          18.4   Guarantor’s financial covenants   18.5    
The Guarantor shall comply with the financial covenants of its Credit
Agreement dated August 2, 2013 among, Mitcham Industries, Inc., The
Lenders Party Thereto and HSBC Bank USA, N.A. (as amended, varied or
supplemented from time to time). A breach of those covenants shall
constitute a breach of this provision. The Guarantor shall provide the
Lender with calculations of these covenants in a form and under the time
frame as is provided to HSBC USA, N.A under that Credit Agreement.
Provision of further guarantees



(a)   If at any time the Company or the Guarantor breaches any of the covenants
in this Clause 18, the Lender may require that the Company shall, within 10
Business Days of the Lender’s demand, procure that such further or other
guarantees in favour of the Lender be provided on terms which are satisfactory
to the Lender.



(b)   The Company shall provide, together with any guarantee executed pursuant
to paragraph (a), such other documents evidencing the relevant authorisations of
such execution and legal opinions reasonably requested by the Lender in form and
substance satisfactory to the Lender.



19.   GENERAL COVENANTS



19.1   General

The Company agrees to be bound by the covenants set out in this Clause relating
to it and, where the covenant is expressed to apply to an Obligor or a member of
the Group, the Company must ensure that the Guarantor or Subsidiary (as the case
may be) performs that covenant.



19.2   Change of business and alteration of constitutional documents

The Company shall not, without the prior written consent of the Lender,
substantially change the nature of its business from that carried on at the date
of this Agreement, and/or alter its constitutional documents relating to its
borrowing process and principal business activities.



19.3   No change of shareholding



(a)   Each Obligor shall procure that the Parent shall not, without the Lender’s
prior written consent, change its shareholding in the Company.



(b)   The Guarantor shall at all times be the beneficial owner (whether directly
or indirectly) of all the issued shares of the Company.

      19.4   Authorisations    
Each Obligor must, promptly:



  (a)   obtain, maintain and comply with the terms; and



  (b)   supply certified copies to the Lender,

of any authorisation required under any law or regulation to enable that Obligor
to perform its obligations under, or for the legality, validity, enforceability
or admissibility in evidence in its place of incorporation (in the case of a
legal entity) or residence (in the case of a natural person) of, any Finance
Document.



19.5   Compliance with laws

Each Obligor and member of the Group must comply in all respects with all laws
to which it is subject where failure to do so has or is likely to have a
Material Adverse Effect.



19.6   Mergers

No Obligor may, without the Lender’s prior written consent, enter into any
amalgamation, demerger, merger or reconstruction, such consent not to be
unreasonably withheld or delayed.



19.7   Acquisitions

The Company may not, without the Lender’s prior written consent, make any
acquisition or investment in excess of S$3,000,000, other than in the normal
course of business.



19.8   Declaration of Dividend

The Company may only declare or make payment of any dividend or any other
distribution of profits if it would not result in a breach of any of the
financial covenants under Clause 18.



19.9   Subordination

The Company shall procure that, at all times, any Financial Indebtedness owing
to the Parent or the Guarantor shall be subordinated in right of repayment to
all amounts owing or which may become owing by the Company to the Lender.



19.10   Negative pledge



(a)   Except as provided in paragraph (b) below, no member of the Group shall
create or allow to exist any Security Interest on any of its assets.



(b)   Paragraph (a) does not apply to:



  (i)   any Security Interest entered into pursuant to a Finance Document;



  (ii)   any pledge of goods or services acquired through documentary credits
granted or obtained in the ordinary course of business, for the purpose of
financing the acquisition or provision of goods and services; or



  (iii)   the charge created by the Company in favour of DBS Bank Ltd on or
about 19 September 2006 or any Security Interest other than pursuant to a
Finance Document created prior to the date of this Agreement, except to the
extent the principal amount secured by that Security Interest exceeds the amount
secured by that Security Interest as at the date of this Agreement or to the
extent such Security Interest is otherwise varied.



  (iv)   any lien arising by operation of law or agreement of similar effect and
in the ordinary course of business and, if arising as a result of any default or
omission by any member of the Group, which does not subsist for a period of more
than 60 days;



  (v)   any Security Interest arising under any retention of title, hire
purchase or conditional sale arrangement or arrangements having similar effect
in respect of goods supplied to a member of the Group in the ordinary course of
business;



  (vi)   any Security Interest arising as a result of legal proceedings
discharged within 30 days or otherwise contested in good faith (and not
otherwise constituting an Event of Default);



  (vii)   any Security Interest arising by operation of law in respect of taxes
being contested in good faith; or



  (viii)   any Security Interest securing Financial Indebtedness the outstanding
principal amount of which (when aggregated with the outstanding principal amount
of any other Financial Indebtedness which has the benefit of Security Interests
given by any member of the Group, other than as permitted under the preceding
paragraphs) does not exceed S$3,000,000 or its equivalent, provided that prior
written consent from the Lender has been obtained (such consent not to be
unreasonably withheld).



19.11   Disposals



(a)   Except as provided in paragraph (c) below, no member of the Group shall,
either in a single transaction or in a series of transactions and whether
related or not, part with, transfer, sell or otherwise dispose of all or any
part of its undertaking, property, assets or rights (or attempt to do so).



(b)   Without prejudice to the generality of paragraph (a), the Company shall
not, without the prior written consent of the Lender, part with, transfer, sell
or otherwise dispose of any             shares in any Subsidiary.



(c)   Paragraph (a) does not apply to:



  (i)   any disposal by way of a sale at arm’s length on commercial terms in the
ordinary course of business by the disposing entity (as conducted at the date of
this Agreement);



  (ii)   any disposal of any asset by a member of the Group (the Disposing
Company) to another member of the Group (the Acquiring Company), but if the
Disposing Company is an Obligor, the Acquiring Company must also be an Obligor
and if the Disposing Company has given security over the asset, the Acquiring
Company must give equivalent security over the asset;



  (iii)   any disposal of assets (other than shares or businesses) in exchange
for other assets reasonably comparable or superior as to type and quality and
over which security must be given if security was given over the original assets
that were exchanged;



  (iv)   any disposal of assets (other than shares in any member of the Group)
which are obsolete or which are no longer required for the relevant person’s
business or operations;



  (v)   any disposal arising as a result of any permitted transaction
contemplated under this Agreement;



  (vi)   any disposal of assets compulsorily acquired by any governmental
authority; and



  (vii)   any disposal of fixed assets where the proceeds of disposal are
intended to be used within 12 months of that disposal to purchase replacement
fixed assets comparable or superior as to type, value and quality.



19.12   Pari passu ranking

The Company must ensure that its payment obligations under the Finance Documents
rank at least pari passu with all its other present and future unsecured payment
obligations, except for obligations mandatorily preferred by law applying to
companies generally.



19.13   Financial Indebtedness



(a)   Except as provided in paragraph (b) and Clause 19.14 below, no member of
the Group:



  (i)   may incur any Financial Indebtedness; or



  (ii)   grant, issue or extend any guarantee or indemnity or enter into any
other form of contractual undertaking or arrangement of similar effect for the
benefit of any person in respect of any Financial Indebtedness or obligation of
any other person, whether actual or contingent.



(b)   Paragraph (a) does not apply to:



  (i)   any Financial Indebtedness under the Finance Documents and/or permitted
under the Finance Documents;



  (ii)   any guarantee or indemnity which has been granted, issued or extended
prior to the date of this Agreement, except to the extent that any Financial
Indebtedness guaranteed or indemnified exceeds the amount so guaranteed or
indemnified as at the date of this Agreement or to the extent that such
guarantee or indemnity is otherwise varied; or



  (iii)   any guarantee or indemnity granted, issued or extended by any member
of the Group in the ordinary course of business as conducted by such member of
the Group as at the date of this Agreement and solely for the purpose of the
carrying on by it of its business.



  (iv)   arising under any interest rate hedging for any Facility or a foreign
exchange transaction for spot or forward delivery entered into in connection
with protection against fluctuation in currency or interest rates and not for
investment or speculative purposes, provided that the counter-party to such
transaction is the Lender of an affiliate of the Lender;



  (v)   any trade credit extended by any member of the Group to its customers on
normal commercial terms and in the ordinary course of its trading activities and
any advance payment made in relation to capital expenditure in the ordinary
course of business;



  (vi)   guarantees to landlords in the ordinary course of business;



  (vii)   any guarantees guaranteeing performance by a member of the Group under
any contract entered into in the ordinary course of business.



19.14   Right of first refusal in respect of further financing



(a)   The Lender shall have a right of first refusal in respect of any further
financing sought by the Company.



(b)   The Company may only seek further financing from lenders other than the
Lender if the following conditions have been met:



  (i)   the Company has requested the Lender to provide it with further
facilities or financing;



  (ii)   the Company has provided all details required by the Lender in relation
to the facilities or financing referred to in paragraph (a); and



  (iii)   the Lender has either confirmed in writing that it will not provide
the Company with the further facilities or financing requested, or the Lender
does not, within 14 days of the later of a request made under paragraph (a) and
the provision of information under paragraph (b), inform the Company that its
request will be considered.

          19.15   Maintenance of Accounts with the Lender   19.16    
The Company shall at all times maintain each Account in its name with the
Lender.
Insurance

The Company must insure its business and assets with insurance companies to such
an extent and against such risks as companies engaged in a similar business
normally insure.



19.17   Environmental matters



(a)   In this Subclause:

Environmental Approval means any authorisation required by an Environmental Law.

Environmental Claim means any claim by any person in connection with:



  (i)   a breach, or alleged breach, of an Environmental Law;



  (ii)   any accident, fire, explosion or other event of any type involving an
emission or substance which is capable of causing harm to any living organism or
the environment; or

      (iii)  
any other environmental contamination.
Environmental Law means any law or regulation concerning:



  (i)   the protection of health and safety;



  (ii)   the environment; or



  (iii)   any emission or substance which is capable of causing harm to any
living organism or the environment.



(b)   Each member of the Group must ensure that it is, and has been, in
compliance with all Environmental Law and Environmental Approvals applicable to
it, where failure to do so has or is likely to have a Material Adverse Effect or
results in any liability for the Lender.



(c)   The Company must promptly upon becoming aware notify the Lender of:



  (i)   any Environmental Claim current, or to its knowledge, pending or
threatened; or



  (ii)   any circumstances likely to result in an Environmental Claim,

which has or, if substantiated, is likely to either have a Material Adverse
Effect or result in any liability for the Lender.



19.18   Further assurance

The Company shall, and shall procure that the Subordinated Lender shall, from
time to time on the Lender’s request do or procure the doing of all such acts
and will execute or procure the execution of all such documents as the Lender
may consider necessary for giving full effect to this Agreement or any other
Finance Document or securing to the Lender the full benefits of all rights and
powers and remedies conferred on the Lender in this Agreement or any other
Finance Document.



20.   DEFAULT

          20.1   Events of Default   20.2    
Each of the events set out in this Clause is an Event of Default.
Non-payment

Any Obligor does not pay on the due date any amount payable by it under the
Finance Documents in the manner required under the Finance Documents unless its
failure to pay is caused by administrative or technical error and payment is
made within three Business Days of its due date.



20.3   Breach of other obligations



(a)   Any Obligor does not comply with any term of Clause 19 (General covenants)
or Clause 18 (Financial covenants) applicable to it; or



(b)   any Obligor does not comply with any other term of the Finance Documents
not already referred to in this Clause.



(c)   No Event of Default under paragraph (a) and (b) above will occur if the
failure to comply is capable of remedy and is remedied within 20 Business Days
of the earlier of (i) the Lender giving notice to the Company and (ii) the
Company becoming aware of its failure to comply.



20.4   Misrepresentation



(a)   A representation made or repeated by an Obligor in any Finance Document or
in any document delivered by or on behalf of an Obligor under any Finance
Document is incorrect in any material respect when made or deemed to be
repeated.



(b)   No Event of Default under paragraph (a) above will occur if the
misrepresentation, or circumstances giving rise to it, is/are capable of remedy
and is/are remedied within 20 Business Days of the earlier of (i) the Lender
giving notice to the Company and (ii) the Company becoming aware of the
misrepresentation.

      20.5   Cross-default
 
  Any of the following occurs in respect of an Obligor or any member of the
Group:



  (a)   any of its Financial Indebtedness is not paid when due (after the expiry
of any applicable grace period);



  (b)   any of its Financial Indebtedness:



  (i)   becomes prematurely due and payable;



  (ii)   is placed on demand; or



  (iii)   is capable of being declared by a creditor to be prematurely due and
payable or being placed on demand,

in each case, as a result of an event of default (howsoever described); or



  (c)   any commitment for its Financial Indebtedness is cancelled or suspended
as a result of an event of default (howsoever described).

No Event of Default will occur under this Clause 20.5 if the obligation to pay
the relevant Financial Indebtedness is set aside, compromised or otherwise
settled within 20 Business Days and no event of default however described in any
contract or agreement to which the relevant Obligor is a party would be
continuing by reason of such obligation having arisen and having been set aside,
compromised or otherwise settled.



20.6   Cessation of business

An Obligor or any member of the Group ceases, or threatens to cease, to carry on
business or its beneficial interest in or control of the whole or a substantial
part of its business is transferred (whether by agreement, operation of law or
otherwise) without the prior written consent of the Lender, such consent, in the
case of a member of the Group other than the Company (and only in such case),
not to be unreasonably withheld.

      20.7   Insolvency
 
  Any of the following occurs in respect of an Obligor or any member of the
Group:



  (a)   it is, or is deemed for the purposes of any law to be, unable to pay its
debts as they fall due or insolvent;



  (b)   it admits its inability to pay its debts as they fall due;



  (c)   it suspends making payments on any of its debts or announces an
intention to do so;



  (d)   by reason of actual or anticipated financial difficulties, it begins
negotiations with any creditor for the rescheduling of any of its indebtedness;



  (e)   any judgment debt is not paid when due;



  (f)   a moratorium is declared in respect of any of its indebtedness.

If a moratorium occurs in respect of an Obligor or any member of the Group, the
ending of the moratorium will not remedy any Event of Default caused by the
moratorium.



20.8   Insolvency proceedings



  (a)   Any of the following occurs in respect of an Obligor or any member of
the Group:



  (i)   any step is taken with a view to a moratorium or a composition,
assignment or similar arrangement with any of its creditors;



  (ii)   any person presents a petition or files documents, or any resolution is
passed authorising any person to present a petition or file documents, with a
court or any registrar, for its winding-up, administration, judicial management
or dissolution;



  (iii)   an order for its winding-up, administration, judicial management or
dissolution is made;



  (iv)   any liquidator, trustee in bankruptcy, judicial manager, receiver,
administrative receiver, administrator, compulsory manager, provisional manager
or similar officer is appointed in respect of it or any of its assets;



  (v)   its shareholders, directors or other officers request the appointment
of, or give notice of their intention to appoint, a liquidator, trustee in
bankruptcy, judicial manager, receiver, administrative receiver, administrator
or similar officer; or



  (vi)   any other analogous step or procedure is taken in any jurisdiction.



  (b)   This Clause 20.8 shall not apply to any winding-up petition, court
filing or analogous procedure or step in any jurisdiction which is frivolous or
vexations and is discharged, stayed or dismissed within 20 Business Days of
commencement.



20.9   Creditors’ process

Any attachment, sequestration, distress, execution or analogous event affects
any asset(s) of the Company an Obligor or any member of the Group.



20.10   Effectiveness of Finance Documents



(a)   It is or becomes unlawful for any Obligor to perform any of its
obligations under the Finance Documents.



(b)   Any Finance Document is not effective in accordance with its terms or is
alleged by the Company to be ineffective in accordance with its terms for any
reason.



(c)   An Obligor repudiates a Finance Document or evidences an intention to
repudiate a Finance Document.



20.11   Declared company

Any Obligor which is a Singapore company is declared by the Minister of Finance
to be a company to which Part IX of the Companies Act, Chapter 50 applies.



20.12   Nationalisation

All or a material part of the assets of an Obligor are seized, compulsorily
acquired, expropriated or nationalised.



20.13   Termination or material amendment to a material contract

Any termination occurs or any material amendment is made to any contract which
has or is likely to have a Material Adverse Effect.



20.14   Material adverse change

Any event or series of events occurs which, in the reasonable opinion of the
Lender, has or is likely to have a Material Adverse Effect.

      20.15   Acceleration
 
  If an Event of Default is outstanding, the Lender may, by notice to the
Company:



  (a)   cancel all or any part of the Term Loan Facility Commitment or
Facilities; and/or



  (b)   declare that all or part of any amounts outstanding under the Finance
Documents are:



  (i)   immediately due and payable; and/or

     
(ii)
  payable on demand by the Lender.
Any notice given under this Subclause will take effect in accordance with its
terms.



21.   EVIDENCE AND CALCULATIONS



21.1   Accounts

Accounts maintained by the Lender in connection with this Agreement are prima
facie evidence of the matters to which they relate for the purpose of any
litigation or arbitration proceedings.



21.2   Certificates and determinations

Any certification or determination by the Lender of a rate or amount under the
Finance Documents will be, in the absence of manifest error, conclusive evidence
of the matters to which it relates.



21.3   Calculations

Any interest or fee accruing under this Agreement accrues from day to day and is
calculated on the basis of the actual number of days elapsed and a year of
365 days.



22.   FEES



22.1   Upfront fee

The Company must pay to the Lender on the date of this Agreement an upfront fee
of US$22,500 or 0.15 per cent. of the aggregate amount of the Facilities made
available under this Agreement (or US$15,000,000).



22.2   Prepayment fee

If any part of the Loan is prepaid within the first 15 months from the relevant
Utilisation Date (including, for the avoidance of doubt, pursuant to Clauses 9.1
and 9.7), the Company must pay to the Lender a prepayment fee on the date on
which such prepayment is made. The amount of the prepayment fee shall be 1 per
cent. of the amount prepaid.



22.3   Cancellation fee

If any part of the Term Loan Facility Commitment is cancelled (including, for
the avoidance of doubt, under Clauses 9.1 and 9.7), the Company must pay to the
Lender a cancellation fee on the date on which such part of the Term Loan
Facility Commitment is cancelled. The amount of the cancellation fee shall be 1
per cent. of the amount cancelled.



23.   INDEMNITIES AND BREAK COSTS



23.1   Currency indemnity



(a)   The Company must, as an independent obligation, indemnify the Lender
against, and within three Business Days of the Lender’s demand, pay to the
Lender any amount determined by the Lender in respect of, any loss or liability
which the Lender incurs as a consequence of:



  (i)   the Lender receiving an amount in respect of any Obligor’s liability
under the Finance Documents; or



  (ii)   that liability being converted into a claim, proof, judgment or order,

in a currency other than the currency in which the amount is expressed to be
payable under the relevant Finance Document.



(b)   Unless otherwise required by law, the Company waives any right it may have
in any jurisdiction to pay any amount under the Finance Documents in a currency
other than that in which it is expressed to be payable.



23.2   Other indemnities



(a)   The Company must indemnify the Lender against, and within three Business
Days of the Lender’s demand, pay to the Lender any amount determined by the
Lender in respect of, any loss or liability which the Lender incurs as a
consequence of:



  (i)   the occurrence of any Event of Default;



  (ii)   any failure by an Obligor to pay any amount due under a Finance
Document on its due date or the investigation of any event which the Lender
believes is an Event of Default;



  (iii)   the information produced or approved by an Obligor being or being
alleged to be misleading or deceptive in any material respect;



  (iv)   any enquiry, investigation, subpoena (or similar order) or litigation
with respect to any Obligor or with respect to the transactions contemplated or
financed under this Agreement;



  (v)   acting or relying on any notice which the Lender believes to be genuine,
correct and appropriately authorised;



  (vi)   a failure by an Obligor to pay any amount due under a Finance Document
on its due date;



  (vii)   funding, or making arrangements to fund, its participation in a Loan
requested by a Company in a Utilisation Request but not made by reason of the
operation of any one or more of the provisions of this Agreement (other than by
reason of default or negligence by the Lender alone); or



  (viii)   a Loan (or part of a Loan) not being prepaid in accordance with a
notice of prepayment given by the Company.



(b)   The Company’s liability in each case includes any loss or expense on
account of funds borrowed, contracted for or utilised to fund any amount payable
under any Finance Document or any Loan.



23.3   Break Costs



(a)   The Company must pay to the Lender its Break Costs.



(b)   Break Costs are the amount (if any) by which:



  (i)   the interest which the Lender would have received for the period from
the date of receipt of any part of a Loan or an overdue amount to the last day
of the applicable Term for that Loan or overdue amount if the principal or
overdue amount received had been paid on the last day of that Term;

exceeds



  (ii)   the amount which the Lender would be able to obtain by placing an
amount equal to the amount received by it on deposit with a leading bank in the
appropriate interbank market for a period starting on the Business Day following
receipt and ending on the last day of the applicable Term.



(c)   The Lender must supply to the Company details of the amount of any Break
Costs claimed by it under this Subclause.



23.4   Force majeure

The Lender shall not be liable to the Company for any loss, damage or delay
attributable in whole or part to action by any government or government agency
or other force majeure and in particular, but not limited to, strike, industrial
action (whether involving the Lender’s staff or not), equipment failure or
interruption of power supplies. The Lender will endeavour to give notice
generally to its customers of any anticipated delays by notices in branches.



24.   EXPENSES



24.1   Initial costs

The Company must, within three Business Days of the Lender’s demand, pay to the
Lender the amount of all agreed reasonable costs and expenses (including legal
fees) incurred by it in connection with the negotiation, preparation, printing
and execution of the Finance Documents.



24.2   Subsequent costs

The Company must, within seven Business Days of the Lender’s demand, pay to the
Lender the amount of all reasonable costs and expenses (including legal fees)
incurred by it in connection with:



  (a)   the negotiation, preparation, printing and execution of any Finance
Document executed after the date of this Agreement; and



  (b)   any amendment, waiver or consent requested by or on behalf of an Obligor
or specifically allowed by this Agreement.



24.3   Enforcement costs

The Company must, within seven Business Days of the Lender’s demand, pay to the
Lender the amount of all costs and expenses (including legal fees) incurred by
it in connection with the enforcement of, or the preservation of any rights
under, any Finance Document.



25.   AMENDMENTS AND WAIVERS



25.1   Change of currency

If a change in any currency of a country occurs (including where there is more
than one currency or currency unit recognised at the same time as the lawful
currency of a country), the Finance Documents will be amended to the extent the
Lender determines is necessary to reflect the change.

      25.2   Waivers and remedies cumulative    
The rights of the Lender under the Finance Documents:



  (a)   may be exercised as often as necessary;



  (b)   are cumulative and not exclusive of its rights under the general law;
and



  (c)   may be waived only in writing and specifically.

Delay in exercising or non-exercise of any right is not a waiver of that right.



26.   CHANGES TO THE PARTIES



26.1   Assignments and transfers by the Company

The Company may not assign or transfer any of its rights and obligations under
the Finance Documents without the prior consent of the Lender.



26.2   Assignments and transfers by the Lender



(a)   The Lender may at any time assign or transfer (including by way of
novation) any of its rights and obligations under this Agreement to any other
bank or financial institution or to a trust fund or other entity which is
regularly engaged in or established for the purpose of making, purchasing or
investing in loans, securities or other financial assets (the New Lender).



(b)   A transfer of obligations will be effective only if the New Lender
confirms to the Company in form and substance satisfactory to the Company that
it is bound by the terms of this Agreement as the Lender. On the transfer
becoming effective in this manner the Lender will be released from its
obligations under this Agreement to the extent that they are transferred to the
New Lender.

      26.3   Costs resulting from change of Lender or Facility Office    
If:



  (a)   the Lender assigns or transfers any of its rights and obligations under
the Finance Documents or changes its Facility Office; and



  (b)   as a result of circumstances existing at the date the assignment,
transfer or change occurs, the Company would be obliged to pay a Tax Payment or
an Increased Cost,

then, unless the assignment, transfer or change is made by the Lender to
mitigate any circumstances giving rise to the Tax Payment, Increased Cost or a
right to be prepaid and/or cancelled by reason of illegality, the Company need
only pay that Tax Payment or Increased Cost to the same extent that it would
have been obliged to if no assignment, transfer or change had occurred.



27.   DISCLOSURE OF INFORMATION

Without detracting from the Lender’s rights of disclosure under any law
(including without limitation under the Banking Act, Chapter 19 of Singapore
(the Banking Act)), the Lender, its officers and agents may disclose in any
manner howsoever, any information (which may include copies of this Agreement)
which the Lender has acquired under or in connection with this Agreement, any
information relating to the Company or its account relationship with the Lender
(including without limitation, details of this Agreement and its credit balances
and deposits with the Lender):



  (a)   to any branch, representative office, affiliated, associated or related
corporation of the Lender and their respective officers, servants or agents,
whether situated in or out of Singapore for credit monitoring or review
purposes;



  (b)   to any person with whom it may enter, or has entered into, any kind of
transfer, participation or other agreement in relation to any Finance Document;



  (c)   which is publicly available, other than as a result of a breach by the
Lender of this Clause;



  (d)   in connection with any legal or arbitration proceedings;



  (e)   if required to do so under any law or regulation;



  (f)   to a governmental, banking, taxation or other regulatory authority;



  (g)   to its professional advisers;



  (h)   to a rating agency;



  (i)   to a stock exchange, listing authority or similar body;



  (j)   to any person in connection with or in contemplation of a securitisation
or other transaction having a similar effect;



  (k)   to any credit bureau of which the Lender is a member or subscriber;



  (l)   to any related entity of the Company; or



  (m)   with the agreement of the Company.

This Clause 27 is not and shall not be deemed to constitute, an express or
implied agreement by the Lender with the Company for a higher degree of
confidentiality than that prescribed in Section 47 of, and the Sixth Schedule
to, the Banking Act.



28.   SET-OFF

The Lender may set off any matured obligation owed to it by the Company under
the Finance Documents (to the extent beneficially owned by the Lender) against
any obligation (whether or not matured) owed by the Lender to the Company,
regardless of the place of payment, booking branch or currency of either
obligation. If the obligations are in different currencies, the Lender may
convert either obligation at a market rate of exchange in its usual course of
business for the purpose of the set-off.



29.   SEVERABILITY

If a term of a Finance Document is or becomes illegal, invalid or unenforceable
in any jurisdiction, that will not affect:



  (a)   the legality, validity or enforceability in that jurisdiction of any
other term of the Finance Documents; or



  (b)   the legality, validity or enforceability in other jurisdictions of that
or any other term of the Finance Documents.



30.   COUNTERPARTS

Each Finance Document may be executed in any number of counterparts. This has
the same effect as if the signatures on the counterparts were on a single copy
of the Finance Document.



31.   NOTICES



31.1   In writing



(a)   Any communication in connection with a Finance Document must be in writing
and, unless otherwise stated, may be given in person, by post, fax, e-mail or
any other electronic communication approved by the Lender.



(b)   For the purpose of the Finance Documents, an electronic communication will
be treated as being in writing.



(c)   Unless it is agreed to the contrary, any consent or agreement required
under a Finance Document must be given in writing.



31.2   Contact details



(a)   The contact details of the Company for this purpose are:

     
Address:
Fax number:
Attention:
  51 Changi North Crescent
Singapore 499626
+65 6545 0585
Managing Director

With a copy to:

Mitcham Industries, Inc.

8141 Highway 75 South

Huntsville, Texas 77340 USA

Fax number: +1 936 295 1933

Attention: Chief Financial Officer



(b)   The contact details of the Lender for this purpose are:

      Address:
Fax number:
Attention:  
21 Collyer Quay
#08-01 HSBC Building
Singapore 049320
+65 6424 4783
Eric Chin



(c)   The Company or the Lender may change their contact details by giving five
Business Days’ notice to the other Party.



(d)   Where a Party nominates a particular department or officer to receive a
communication, a communication will not be effective if it fails to specify that
department or officer.



31.3   Effectiveness



(a)   Except as provided below, any communication in connection with a Finance
Document will be deemed to be given as follows:



  (i)   if delivered in person, at the time of delivery;



  (ii)   if posted, at noon the second day after being deposited in the post,
postage prepaid, in a correctly addressed envelope; and



  (iii)   if by fax or other electronic means, when transmitted.



(b)   A communication given under paragraph (a) above but received on a
non-working day or after business hours in the place of receipt will only be
deemed to be given on the next working day in that place.



(c)   A communication to the Lender will only be effective on actual receipt by
it.



32.   LANGUAGE



(a)   Any notice given in connection with a Finance Document must be in English.



(b)   Any other document provided in connection with a Finance Document must be:



  (i)   in English; or



  (ii)   (unless the Lender otherwise agrees) accompanied by a certified English
translation. In this case, the English translation prevails unless the document
is a statutory or other official document.



33.   GOVERNING LAW

This Agreement is governed by Singapore law.



34.   ENFORCEMENT



34.1   Jurisdiction



(a)   The Singapore courts have exclusive jurisdiction to settle any dispute in
connection with any Finance Document.



(b)   The Singapore courts are the most appropriate and convenient courts to
settle any such dispute and the Company waives objection to those courts on the
grounds of inconvenient forum or otherwise in relation to proceedings in
connection with any Finance Document.



(c)   This Clause is for the benefit of the Lender only. To the extent allowed
by law, the Lender may take:



  (i)   proceedings in any other court; and



  (ii)   concurrent proceedings in any number of jurisdictions.



34.2   Service of process

The Guarantor irrevocably appoints the Company as its agent under this Agreement
for service of process in any proceedings before the Singapore courts in
connection with this Agreement.



    This Agreement has been entered into on the date stated at the beginning of
this Agreement.

SCHEDULE 1

PART 1

CONDITIONS PRECEDENT DOCUMENTS FOR FIRST UTILISATION

A. Company



1.   A certified true copy of the Memorandum and Articles of Association of each
Obligor.



2.   A certified true extract of a resolution of the board of directors of each
Obligor approving the terms of, and the transactions contemplated by, each
Finance Document to which it is a party.



3.   A specimen of the signature of each person authorised on behalf of each
Obligor to execute or witness the execution of any Finance Document to which it
is a party or to sign or send any document or notice in connection with any
Finance Document to which it is a party.



4.   A certificate of a director of each Obligor:



  (a)   confirming that the Company utilising the Facilities in full would not
breach any limit binding on it;



  (b)   certifying that each copy document specified in this Schedule which is
required to be delivered by it to the Lender is correct, complete and in full
force and effect as at a date no earlier than the date of this Agreement; and



  (c)   confirming that there is no material adverse change in the financial
condition of that Obligor nor will there be any prospective material adverse
change in the financial condition by the utilisation of the Facilities.

B. Other documents and evidence



1.   This Agreement and any other Finance Document, duly executed by each
Obligor which is a party thereto.



2.   A certified true copy of the Original Financial Statements of the Company.



3.   Evidence that all fees, costs and expenses then due from the Company under
this Agreement have been paid or will be paid by the first Utilisation Date.



4.   A copy of any other authorisation or other document, opinion or assurance
which the Lender considers to be necessary or desirable (if it has notified the
Company accordingly) in connection with the entry into and performance of the
transactions contemplated by any Finance Document or for the validity and
enforceability of any Finance Document.



5.   Such other information and documents as the Lender may require.

2





PART 2

CONDITIONS PRECEDENT DOCUMENTS FOR UTILISATION OF BANKER’S GUARANTEE FACILITIES



1.   In addition to the documents listed in Part I of this Schedule 2, a duly
signed counter-indemnity in the Lender’s standard form from the Company in
respect of each Banker’s Guarantee to be issued.

SCHEDULE 2

FORM OF REQUEST

     
To:
  THE HONGKONG AND SHANGHAI BANKING CORPORATION LIMITED
From:
Date:
  SEAMAP PTE LTD
[                   ]

SEAMAP PTE LTD — US$15,000,000 Facilities Agreement dated [ ], 2014 (the
Agreement)



1.   We refer to the Agreement. This is a Request.



2.   We wish to [borrow a Term Loan/Short Term Revolving Loan/arrange for a
Banker’s Guarantee to be issued]1 on the following terms:



  (a)   Utilisation Date: [                   ]



  (b)   Amount/currency: [ ].



  (c)   Term: [                   ].



3.   Our [payment/delivery]1 instructions are: [                   ].



4.   We confirm that each condition precedent under the Agreement which must be
satisfied on the date of this Request is so satisfied.



5.   This Request is irrevocable.



6.   [We attach a copy of the proposed Banker’s Guarantee]1

................................
Name:
Designation:
For and on behalf of

SEAMAP PTE LTD

SIGNATORIES

Company

 
Signed by
/s/Mark Welker—
 
Name: Mark Welker
 
Title: Director
 
for and on behalf of
SEAMAP PTE LTD
in the presence of:

/s/Lim Gek Hong      
Name of Witness: Lim Gek Hong

Guarantor

 
Signed by
/s/Guy Malden
 
Name: Guy Malden
 
Title: Executive Vice President
 
for and on behalf of
MITCHAM INDUSTRIES, INC.
in the presence of:

/s/Lim Gek Hong      
Name of Witness: Lim Gek Hong



1   Delete as applicable.

3





Lender

 
Signed by
/s/Kelvin Tan Swee Beng
 
Name: Kelvin Tan Swee Beng
 
Title: Managing Director and Head of Commercial Banking
 
for and on behalf of
THE HONGKONG AND SHANGHAI BANKING CORPORATION LIMITED
in the presence of:

/s/Eric Chin      
Name of Witness: Eric Chin

4